DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103as being unpatentable over In et al. (hereinafter “In”), US Pub. No. 2015/0348464, in view of Goh et al. (hereinafter “Goh”), US Patent No. 8,610,648.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
Regarding claim 1, In teaches a display device (fig. 1) comprising: a light emitting diode (fig. 1, LD); a driving transistor configured to supply a current to the light emitting diode (fig. 1, TD); a switching transistor having an input electrode connected to a data line (fig. 1, TS and DL); and a voltage transmitting capacitor disposed between an output electrode of the switching transistor and a gate electrode of the driving transistor (fig. 1, C2), wherein a data voltage applied to the data line is transmitted to the gate electrode of the driving transistor through the voltage transmitting capacitor (fig. 1 and accompanying text, [0060]), and wherein the data voltage has a data voltage value from which a voltage variation variable is removed based on leakage of the switching transistor (fig. 1, compensation circuit T1-T4, [0063-0066]).
In fails to explicitly teach wherein a data voltage is transmitted for more than 1H, and wherein the data voltage applied to the gate electrode of the driving transistor through the voltage transmitting capacitor includes an adjacent previous data voltage and a current data voltage.
However, in the same field of endeavor, Goh teaches wherein a data voltage is transmitted for more than 1H, and wherein the data voltage applied to the gate electrode of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify In to include the timing features of Goh. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with brightness uniformity.

Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific compensation elements comprising the specific compensation steps included in the dependent claims above.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “obtaining a value that is a difference between an adjacent previous data voltage and a current data voltage to be applied to one data line; determining a lookup table capable of removing a voltage variation variable due to leakage of the switching transistor based on the obtained value; and changing gray data corresponding to the current data voltage based on the lookup table to generate a final gray data.”
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622